Exhibit SUBSIDIARIES OF NINETOWNS INTERNET TECHNOLOGY GROUP COMPANY LIMITED Name Jurisdiction of Incorporation Ixworth Enterprises Limited British Virgin Islands Beprecise Investments Limited British Virgin Islands New Take Limited Hong Kong Shielder Limited Hong Kong Better Chance International Limited British Virgin Islands Asia Pacific Logistics Limited British Virgin Islands Beijing New Take Electronic Commerce Limited People’s Republic of China Beijing Ninetowns Times Electronic Commerce Limited People’s Republic of China Beijing Ninetowns Digital Technology Limited People’s Republic of China Shanghai New Take Digital Technology Limited People’s Republic of China Beijing Ninetowns Ports Software and Technology Co., Ltd. People’s Republic of China Guangdong Ninetowns Technology Co., Ltd. People’s Republic of China Beijing Ninetowns Network and Software Co., Ltd. People’s Republic of China Beijing Ninetowns Software Co., Ltd. People’s Republic of China Ample Spring Holdings Limited British Virgin Islands
